Kupferman, J. P., and Yesawich, J.,
dissent in part in a memo by Kupferman, J. P., as follows: The colloquy set forth in the majority opinion indicates a clear justifiable and rational basis for closing the courtroom, which was further buttressed by the statement of defendant’s trial counsel that he had "no objection” to such action. Further, there has been demonstrated no specific harm in the action taken, and the question raised here, more or less as an afterthought, remains a spurious issue, with respect to which the majority, applying convoluted logic, would impose additional and unnecessary burdens on the Trial Bench. (Cf. People v Darden, 34 NY2d 177, 181, where it was stated that "every reasonable precaution should be taken to assure that the anonymity of the informer is protected to the maximum degree possible.”)